ORDER
PER CURIAM.
Appellants appeal a summary judgment claiming the trial court erred because the following mandatory procedural due process requirements were not met: (1) a motion for summary judgment must be served at least ten days before the time fixed for the hearing thereon; (2) any supporting affidavit must be made on personal knowledge; and (3) when a motion is supported by affidavit, the affidavit must be served with the motion; and it was an abuse of discretion not to allow appellants a continuance in which to retain new counsel and file affidavits in opposition to the motion, and in point II because there existed genuine issues of material fact requiring a trial, which issues include the right to possession of the property after signing of the sale contract, the nature of any possession or right of possession in respondent versus that manifested by appellants, and whether or not the terms of the sale contract between the parties were in any way altered by the parties’ conduct.
We have read the briefs, reviewed the legal file and transcript. We deny respondent’s motion to dismiss. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment affirmed in accordance with Rule 84.16(b).